DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1, 2, 5-10 and 12-18, as filed are currently pending and have been considered below.

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, the phrase “includes two outlets disclosed on the third side” should be replaced by --includes a second outlet wherein the second outlet is disclosed on the third side--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al. (US 2020/0138145).
Regarding claim 1, Greenspan et al. disclose an apparatus having an upper surface, a lower surface and four sides comprising:
a lower portion (316);
an upper portion (306) mateable with the lower portion;
a first inlet and a second inlet (as occupied by 384, 312), each defined by the upper and lower portions, each of the first and the second inlet being disposed on opposing sides of the four sides; and
at least one outlet (330a) defined by the enclosure, the at least one outlet being disposed on a third side perpendicular to the opposing ends that define the first inlet and the second inlet.
Greenspan et al. fails to disclose wherein said first and second inlet each having narrow extremities and a region that is taller than the narrow extremities. It would have been an obvious matter of design choice to alter the shape as claimed since applicant has not disclosed that a tall region with narrow extremities solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a shape of the prior art.

Regarding claim 2, Greenspan et al. further disclose wherein the at least one outlet includes two outlets (330a, 330b) disposed on the third side.

Regarding claim 12, Greenspan et al. further disclose wherein the upper and lower portions form a coupler in the shape of a rectangular prism (Fig. 20 as shown).
.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 6,334,240).
Regarding claim 1, Li discloses an apparatus having an upper surface, a lower surface and four sides comprising:
a lower portion (10);
an upper portion (20) mateable with the lower portion;
a first inlet and a second inlet (13) each defined by the upper and lower portions, each of the first and second inlet being disposed on opposing sides of the four sides; and
at least one outlet (12) defined by the enclosure, the at least one outlet being disposed on a third side perpendicular to the opposing ends that define the first inlet and the second inlet (Fig. 2 as shown).
Li fails to disclose wherein said first and second inlet each having narrow extremities and a region that is taller than the narrow extremities. It would have been an obvious matter of design choice to alter the shape as claimed since applicant has not disclosed that a tall region with narrow extremities solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a shape of the prior art.

.

Claims 1, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2003/0024084).
Regarding claim 1, Liu discloses an apparatus having an upper surface, a lower surface and four sides (Fig. 3 as shown) comprising:
a lower portion (21);
an upper portion (22) mateable with the lower portion;
a first inlet and a second inlet (218, 224) each defined by the upper and lower portions, each of the first and second inlet being disposed on opposing sides of the four sides; and
at least one outlet (217) defined by the enclosure, the at least one outlet being disposed on a third side perpendicular to the opposing ends that define the first inlet and the second inlet (Fig. 4 as shown).
Liu fails to disclose wherein said first and second inlet each having narrow extremities and a region that is taller than the narrow extremities. It would have been an obvious matter of design choice to alter the shape as claimed since applicant has not disclosed that a tall region with narrow extremities solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a shape of the prior art.



Regarding claim 7, Liu further discloses wherein the plurality of pins and the plurality of receivers are cylindrical (Figs. 4 as shown wherein the pins are cylindrical and the receptacles are also shown cylindrical).

Regarding claim 8, Liu further discloses at least one projection (221) on one of the upper and lower portions, and at least one receptacles (21’) on another of the upper and lower portions, the at least one projection and the at least one receptacle being aligned with one another, each of the at least one projection and the at least one receptacles defining a hole for accepting a fastener (Fig. 4 as shown).

Regarding claim 9, Liu further discloses the invention except for wherein the at least one projection is pyramidal and the at least one receptacle has a ramp shape with a central recess to accept the at least one pyramidal projection. It would have been an obvious matter of design choice to use a pyramidal shaped projection and ramped receptacle with a central recess since Applicant has not disclosed that the particular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the cylindrical boss and recesses.



Regarding claim 12, Liu further discloses wherein the upper and lower portions form a coupler in the shape of a rectangular prism (Fig. 4 as shown).

Regarding claim 13, Liu further discloses the invention except for wherein the upper and lower portions form a disk-shaped coupler. It would have been an obvious matter of design choice to include use the shape of Liu since applicant has not disclosed that the particular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of Liu.

Regarding claim 14, Liu further discloses wherein the upper and lower portions are of a same size and shape (Figs. 3 and 4 as shown).

Response to Arguments
Applicant's arguments filed 04 November 2021 have been fully considered but they are not persuasive. Applicant's new amendments have been addressed in the above rejection as updated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677